Citation Nr: 1827837	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-22 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Entitlement to service connection for left sciatic nerve radicular pain. 
 
2. Entitlement to service connection for lateral femoral cutaneous nerve radicular pain.  
 
3. Entitlement to service connection for a bilateral hip condition. 
 
4. Entitlement to service connection for lateral femoral cutaneous nerve radicular pain.  
 
5. Entitlement to service connection for a bilateral  hip condition. 

6. Entitlement to service connection for posttraumatic stress disorder. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder secondary to herniated nucleus pulposi, L4-L5 and L5-S1.
 
8. Entitlement to service connection for a right foot condition, to include as secondary to nucleus pulposi, L4-L5 and L5-S1.  

9. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder.

10. What initial rating is warranted for residuals of a right shoulder injury?
 
11. What initial rating is warranted for a bilateral hearing loss? 
 
12.  Entitlement to special monthly compensation for loss of use of lower extremities.

13. Entitlement to total disability evaluation based upon individual unemployability. 


REPRESENTATION
 
Appellant represented by:  Adam Neidenberg, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1997 to June 1999. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and St. Petersburg, Florida.   The case was certified to the Board by the St. Petersburg RO.
 
The Veteran testified at a hearing in August 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issues of entitlement to an initial compensable rating for residuals of right shoulder injury, entitlement to service connection for a right foot disability, and entitlement to total disability evaluation based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. During the April 2016 videoconference hearing, the Veteran requested to withdraw appeals regarding claims of entitlement to an increased rating for bilateral hearing loss, entitlement to service connection for left sciatic nerve radicular pain, lateral femoral cutaneous nerve radicular pain, a bilateral hip disorder, and entitlement to special monthly compensation for loss of use of lower extremities.
 
2. In a March 2007 Board decision, entitlement to service connection for a bilateral knee disorders.  The appellant did not appeal, and that Board decision is final.
 
3. Evidence received since the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for disorder of the knees.
 
4. The preponderance of the evidence weighs against finding that the Veteran has a bilateral knee disorder due to an inservice disease or injury, against finding that arthritis of the knees was compensably disabling within a year of separation from active duty, and against finding that a knee disorder is caused or worsened by a service connected disability. 
 
5. The preponderance of the evidence weighs against a finding that the Veteran has posttraumatic stress disorder due to service.
 
6. Resolving reasonable doubt in the Veteran's favor, he has a depressive disorder secondary to a herniated nucleus pulposi, L4-L5 and L5-S1.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for withdrawal of the appeal regarding entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
2. The criteria for withdrawal of the appeal regarding entitlement to service connection for left sciatic nerve radicular pain have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
3. The criteria for withdrawal of the appeal regarding entitlement to service connection for lateral femoral cutaneous nerve radicular pain have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
4. The criteria for withdrawal of the appeal regarding entitlement to service connection for a right hip disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
5. The criteria for withdrawal of the appeal regarding entitlement to service connection for a left hip disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
6. The criteria for withdrawal of the appeal regarding entitlement to special monthly compensation for loss of use of lower extremities have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
7. The March 2007 Board decision which denied entitlement to service connection for a bilateral knee disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156, 20.1100, 20.1104 (2017).
 
8. A bilateral knee disorder was not incurred in or aggravated by service, arthritis of the knees may not be presumed to have been so incurred, and a knee disorder was not caused or aggravated by a service connected disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
 
9. Posttraumatic stress disorder was not incurred in or aggravated by service,.  38 U.S.C. §§ 1110, 1111, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f).
 
10. Resolving reasonable doubt in the Veteran's favor depression is secondary to a service connected herniated nucleus pulposi L4-L5 and L5-S1.  38 U.S.C. § §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
 
Withdrawn Claims
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).
 
During his April 2016 Board videoconference hearing, the Veteran requested to withdraw the appeals regarding entitlement to an increased rating for hearing loss, and entitlement to service connection for left sciatic nerve radicular pain, lateral femoral cutaneous nerve radicular pain, a bilateral hip disorder, and entitlement to special monthly compensation for loss of use of lower extremities.
 
As such, there remains no allegation of errors of fact or law for appellate consideration with regards to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed. 
 
New and Material Evidence
 
The Veteran contends that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder, and that service connection for such a disorder should be granted. 
 
In a March 2007 Board decision entitlement to service connection for a bilateral knee disorder was denied, finding that a chronic knee disorder was not present during service, that arthritis of the knees was not compensably disabling within a year of the Veteran's separation from active duty, and that any current knee disorder was not attributable to any event, injury, or disease during service.  The Veteran did not appeal that decision.   As such, the March 2007 Board decision is final.  38 U.S.C. § 7104.
 
Generally, a claim which has been denied  may not thereafter be reopened and allowed.  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
At the time of the March 2007 Board decision the evidence of record included, in pertinent part, the Veteran's service treatment records which did not reveal a chronic knee disorder inservice.  
 
The additional evidence received since the March 2007 Board decision includes an August 2010 letter from private diagnostic consultant, Dr. P.Y., who opined that the degenerative joint disease of the Veteran's left and right knees was more likely than not causally related to the Veteran's "service connected military accident" thus it is more likely than not that the same is directly and causally related to his military service.
 
As this medical opinion provides evidence finding a nexus between the Veteran's claimed knee disorder and the injury he asserts was sustained in service, it relates to an unestablished element necessary to substantiate the claim.  The additional evidence is therefore new and material and the claim of entitlement to service connection for disorder of the knees is reopened.  38 C.F.R. § 5108; 38 U.S.C. § 3.156(a).
 
Service Connection
 
The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include posttraumatic stress disorder, due to an in-service stressor.  He argues alternatively that service connection is warranted for an acquired psychiatric disorder, to include a depressive disorder secondary to his service connected back disorder.  He also contends that service connection is warranted for a bilateral knee disorder.
 
In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
If a chronic disorder such as arthritis is manifest to a compensable degree within one year after separation from active duty, the disorder may be presumed to have been incurred in service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
 
With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
 
When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Analysis
 
Posttraumatic Stress Disorder
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, diagnoses of mental disorders must comply with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Id., see also 38 C.F.R. § 4.125(a) (2015).  
 
In adjudicating a claim for service connection for posttraumatic stress disorder, the evidence necessary to establish the incurrence of a stressor during service to support the claim will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on a claimed in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

A veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Finally, 38 U.S.C. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
 
The Veteran contends that he has posttraumatic stress disorder that is related to his service.  The Veteran did not serve in combat, and the appellant does not contend otherwise.  As such, his testimony alone will not establish any claimed stressor.  Dizoglio. Hence, to substantiate the claim, the record must contain credible evidence which supports and does not contradict the Veteran's testimony. 
 
The Veteran identifies his stressor as being punished for not being able to train due to injury.  The Veteran submitted as statement in April 2013 claiming that he was singled out due to injury and not allowed to seek medical treatment from a doctor while in Korea around 1998.  The Veteran's subsequent personnel records and service treatment records, however, do not reflect complaint of withheld medical care.  Further, there is no corroborative evidence of record that is consistent with the claimed circumstances, conditions, or hardships.  
 
The Veteran's service treatment records do show treatment for medical as well as numerous dental concerns during this timeframe, including treatment for low back pain, but no record of discipline, punishment or complaint of punishment.  Indeed the Veteran was awarded an Army Commendation Medal with service described as meritorious in September 1998.  The Veteran was ultimately separated from service following an April 1999 physical evaluation board proceeding which found him medically unfit to perform duties required due to his now service connected back disability.  The Veteran indicated that he agreed with the findings of the physical evaluation board.  His certificate of discharge from active duty does not show evidence of punitive action while in service related to an in-service injury.
 
Given the lack of any corroborating evidence of the Veteran's alleged in-service stressor, i.e., that he was punished because he could not train with his unit, the second element of 38 C.F.R. § 3.304(f) has not been satisfied and the Veteran's claim fails.  Accordingly, a preponderance of the evidence being against the claim, entitlement to service connection for posttraumatic stress disorder is not warranted.  The benefit sought on appeal is accordingly denied.
 
Acquired Psychiatric Disorder
 
Although a veteran might only claim entitlement to service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.
 
The Veteran contends that he has an acquired psychiatric disorder, to include a depressive disorder secondary to herniated nucleus pulposi, L4-L5 and L5-S1.  
 
Post-service records show that the Veteran was diagnosed with a depressed mood in January 2002, following his 2001 back surgery.
 
A March 2013 letter from a licensed clinical social worker documented a mental health consultation for symptoms of depression, including hopelessness, poor appetite and depressed mood.  He was diagnosed with a mood disorder due to medical condition, which was identified as his back disability.
 
An August 2016 psychological assessment by Dr. J.P. documented the Veteran's diagnosis of a depressive disorder due to another medical condition.  After analyzing the Veteran's claims folder including his service treatment records, statements, claims file, and various other treatment records, Dr. J.P. opined that it was at least likely as not that the Veteran's depressive disorder was due to his service connected back disorder.  
 
Thus, the Board finds that the preponderance of the evidence supports a finding that a depressive disorder, is attributable to the appellant's service connected lumbar disorder.  As such, secondary service connection is granted. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.
 
Bilateral knee disorder 
 
The Veteran's service records do not contain any references to a chronic knee disorder.  Service treatment records document complaints of lower back pain with pain that radiated to the knee, but do not document an inservice knee injury, or a diagnosis of a distinct knee disorder.  The Veteran's March 1999 Medical Evaluation Board Proceedings and April 1999 Physical Evaluation Board Proceedings include references to a low back disorder and right shoulder pain, but there was no mention of a knee problem.  
 
The earliest medical record reference to the presence of osteoarthritis in the knees dates from many years after separation from active duty.  In his original claim submitted in September 1999, the Veteran did not make any references to problems of the knees.  A September 1999 VA joints examination is likewise negative for any mention of a knee disorder. 
 
The earliest VA medical record containing any mention of knee pain is a July 2000 VA record when the Veteran complained of right lateral knee pain and right distal foot pain for four to five months.  The record does not contain any diagnoses.  

A VA medical treatment record dated in October 2000 reflects that the Veteran was seen for lumbar pain.  On examination, it was noted that his right knee was stable with a negative exam. 
 
The report of a VA spine examination conducted in March 2001 noted that motor function study revealed full knee extension and flexion.  A knee disorder was not diagnosed.  A VA treatment record dated in October 2001 reflects complaints of pain in the knees ankles and foot, but again there was no diagnosis of a knee disorder.  
 
A private pain management clinic record dated in October 2001 reflects that the Veteran gave a history of undergoing a right knee arthroscopy at age 15.  Again, however, there was no mention of any knee problems in service.  In fact, his April 1997 enlistment examination noted that he did not have knee problems upon service entrance.
 
A VA rheumatology record dated in December 2001 reflects that the Veteran reported having arthralgias of the knees and right ankle and foot for about three years.  The impression was inflammatory spondyloarthritis.  This diagnosis is from long after the end of the one-year presumptive period in June 2000.  Neither that record nor any other treatment record contain any competent medical opinion evidence linking osteoarthritis with service.  The fact that the Veteran's own account of the etiology of his disability was recorded in his medical records is not sufficient to support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:
 
Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence"...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.
 
The Board notes that some VA treatment records refer to the Veteran's knee complaints as being due to service-connected traumatic arthritis.  It is unclear if the treating physician was offering an opinion linking arthritis to service, or more likely had a mistaken belief that the VA had already granted service connection for arthritis of the knees.  In any event, a bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, there is no record of any knee trauma in service.  The Board notes that there is no clinical data or other rationale to support this opinion; nor is there anything otherwise in the record that would give it substance.  Therefore, the opinion is essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).
 
The only competent medical opinions  of record weigh against the claim.  Specifically, a July 2006 VA joints examination included  the examiner's review of the claims file.  The diagnosis was bilateral knee pain.  An X-ray of the knee joints was negative for abnormality.  In an addendum the examiner stated that the knee disorder was not likely due to military service.  
 
The Board notes that an August 2010 opinion by Dr. P.Y., opined that it is more likely than not that the Veteran's claimed left and right knee disabilities were directly and causally related to his military service.  The opinion also stated that the Veteran knee disabilities were permanent and progressive.  Dr. P.Y. did not, however, indicate that he reviewed the Veteran's service treatment records or claims file in forming his opinion.  Additionally, the examiner did not reference diagnostic testing upon which his opinion is based.
 
The Veteran was afforded a VA examination in April 2013.  After reviewing the Veteran's record in entirety, the examiner found that the appellant did not have any radiological or clinical findings to support a bilateral knee disorder.  He also found that the Veteran's claimed bilateral knee condition did not cause functional impairment to which disability is attributable.
 
In an August 2016 letter, M.H., the Veteran's spouse and former employee stated that she personally witnessed the appellant's decline in his physical ability to perform required duties.  While the letter did not attribute this decline to a specific injury, M.H. stated that the Veteran was not able to bend over, lift, or move items over 20 lbs., pick things up from the floor or low shelves, or stand for more than 10-15 minutes, without pain.
 
The Veteran has expressed his lay opinion that his current knee problems are related to service.  A layperson is competent to report observable symptomatology.  See Jandreau. Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Lay testimony addressing the etiology of arthritis of the knees is not competent evidence in the present case, because the Veteran is not medically qualified  to state that such a disorder resulted from in-service disease, injuries, or other incidents of service.  Therefore, the Veteran's personal belief and opinion does not provide support for a conclusion that his current disability is related to service.  
 
For the foregoing reasons, the Board finds that the preponderance of the evidence shows that a bilateral knee disorder was not present until many years after service, and any such disorder is not related to his period of service.  Accordingly, the Board concludes that a bilateral knee disorder was not incurred in or aggravated by service, and that arthritis of the knees may not be presumed to have been so incurred. 
 


ORDER
 
The appeals regarding claims of entitlement to an increased rating for bilateral hearing loss, entitlement to service connection for left sciatic nerve radicular pain, lateral femoral cutaneous nerve radicular pain, a bilateral hip disorder, and entitlement to special monthly compensation for loss of use of lower extremities are dismissed.
 
New and material evidence having been submitted, the claim of entitlement to service connection for disorder of the knees is reopened.
 
Entitlement to service connection for disorder of the knees is denied.
 
Entitlement to service connection for posttraumatic stress disorder is denied.
 
Entitlement to service connection for an acquired psychiatric disorder secondary to herniated nucleus pulposi, L4-L5 and L5-S1 is granted.
 
 
REMAND
 
The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Specifically, the Veteran believes that he is unable to work due to his service connected back injury.
 
A total disability evaluation based on individual unemployability due to service connected disorders requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran filed a claim for individual unemployability in June 2009.  A review of the record shows that the Veteran is service connected for a lumbar herniated nucleus pulposi, rated as 60 percent disabling; tinnitus rated as 10 percent disabling; residuals of a right shoulder injury rated as noncompensable; and for a bilateral hearing loss, also rated as noncompensable.  As decided above, the Veteran is also service connected for depression, but that disorder has yet to be rated. During the entire time period on appeal, the Veteran meets the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of individual unemployability. 
 
There is evidence of record that suggests that the Veteran's disabilities may preclude him from substantially gainful employment, particularly due to his service connected back disability.  The Veteran receives Social Security benefits due to his back, mental health and hearing disabilities.  The Veteran also submitted documentation from a private examiner, who in August 2010 opined that the appellant was "clearly unemployable." The examiner, however, considered both service connected and nonservice connected disabilities in forming his opinion in his assessment. 
 
In April 2013, a VA examiner opined that the Veteran's service connected right shoulder injury did not impact physical and sedentary employment.  The examiner also opined that the appellant's back disorder caused functional impairment that impacted physical but not sedentary employment.  

A July 2016 Vocational Assessment conducted by J.S. found that the Veteran has severe functional limitations that prevent him from securing or performing any substantial gainful occupation.  However, this consultant considered the Veteran's service connected as well as nonservice connected disabilities in this assessment.

At his August 2016 videoconference hearing, the Veteran stated that he was unable to acquire and maintain employment due to his service connected disabilities since roughly 2005 or 2006.  

In light of the foregoing, further development, to include an updated examination, is necessary prior to analyzing this individual unemployability claim on the merits.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate an individual unemployability claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for an individual unemployability determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that information as to the functional impact of the Veteran's back disability on employment would be useful to the Board in adjudicating the issue.  
 
Additionally, the record shows that the Veteran's right shoulder was last evaluated in April 2013.  Statements from the Veteran's spouse and former employer were received in August 2016 attesting to his inability to perform basis tasks such as lifting, mopping, and vacuuming.  Given these factors an updated examination to assess the current severity of the Veteran's current service connected right shoulder injury is required.
 
Further, a VA examination is required to assess to etiology of the Veteran's right foot disability.  The Veteran testified at his Board hearing that he injured his right foot while on active duty, causing flare-ups and difficulties walking that persist to date.  The Veteran stated that he did not seek medical attention at the time.  With regard to his right foot, a February 1999 service treatment record reflects complaint of bilateral foot numbness.  The Veteran alternatively asserts that he has a right foot disability secondary to his herniated nucleus pulposi, L4-L5 and L5-S1.
 
The Veteran's received an opinion from a private diagnostic consultant in August 2010 who opined that it is more likely than not that his right foot disability is directly and causally related to his military service.  The examiner's opinion, however, did not reflect a review of the Veteran's service treatment records or his claims file.
 
VA afforded the Veteran an examination in April 2013.  That examiner opined that it was less likely than not that the Veteran's right foot condition was proximately due to or the result of his herniated nucleus pulposi, L4-L5 and L5-S1.  However, the examiner did not offer an opinion as to whether or not the Veteran's right foot condition was proximately due to or the result of his military service.  Thus, a new examination is warranted to ascertain the etiology of the Veteran's claimed right foot condition.
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional treatment records  pertaining to his depression, right shoulder and back injuries and their impact on his ability to work.  This specifically includes private and VA treatment records dated since June 2013 which are relevant to the remaining claims on appeal.  If any records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his att1orney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for a VA appropriate examinations to determine the current severity of his depression and right shoulder injury, and to determine the nature and etiology of any diagnosed right foot disability.  The examiners must be provided access to the Veteran's VBMS and Virtual VA files, and a copy of this remand.
 
The psychiatric examiner must address the impact that depression has on the Veteran's ability to work.  Further, an examiner must opine whether the Veteran's right shoulder disorder significantly limits, or has significantly limited, functional ability during flare-ups or when the shoulder is used repeatedly over a period of time.  This determination must also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.
 
An examiner must also address whether it is at least as likely as not that any diagnosed foot disorder is related to service, and if not, whether any diagnosed foot disorder is caused or aggravated by a service connected disability.   A clear medical opinion and supporting rationale should be provided.  All indicated tests must be accomplished.
 
If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research must be conducted.  If the examiner concludes that an opinion cannot be offered without resort to mere speculation the examiner must indicate whether that conclusion is based on the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  

3. The Veteran should also be examined to obtain an opinion addressing the impact of the Veteran's service-connected back disability on his ability to obtain and retain work. The examiner is to describe the functional limitations imposed by his service-connected back disability.  In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by nonservice-connected disabilities.  The examiner is  to comment on the July 2016 Vocational Assessment findings by J.S.
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
5. Then, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an supplemental statement of the case  and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


